Exhibit 10.3A

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (the “Amendment”) is dated as of
the 1st day of January 2011, between MHI Hospitality Corporation, a Maryland
corporation (the “Company” or the “Employer”), and Andrew M. Sims (the
“Executive”) and amends that certain Employment Agreement dated January 1, 2010,
between the Company and the Executive (the “Employment Agreement”). The Company
and Executive are sometimes collectively referred to herein as the “Parties”.

WITNESSETH

WHEREAS, the Parties desire to amend the Employment Agreement to modify certain
provisions therein.

NOW THEREFORE, in consideration of the agreements contained herein, and
intending to be legally bound hereby, the Parties agree as follows:

Section 1: Pursuant to Section 13 of the Employment Agreement, the Employment
Agreement is amended as follows:

Section 1 of the Employment Agreement shall be amended so as to delete the
position of President from the Executive’s employment description. As such, the
4th line of Section 1 of the Employment Agreement shall be restated to remove
the words “shall serve as President and Chief Executive Officer” and replace
them with “shall serve as Chief Executive Officer”. Further, the 12th line of
Section 1 of the Employment Agreement shall be restated to remove the words
“Executive serves as President and Chief Executive Officer” and replace them
with “Executive serves as Chief Executive Officer”.

Section 2. Material Diminution. The Parties agree that the deletion of the
position of President from Executive’s job description does not equate to a
material diminution in the Executive’s responsibilities or authority, or
diminution of the Executive’s title, pursuant to Section 6(e)(ii) of the
Employment Agreement.

Section 3. Remainder of Employment Agreement. Except as set forth in this
Amendment, the provisions of the Employment Agreement remain in full force and
effect without change, amendment, modification or waiver.

Section 4. References. From and after the date of this Amendment, all references
to the Employment Agreement shall be deemed to be references to the Employment
Agreement as amended by this Amendment.

Section 5. Counterparts. This Amendment may be executed in several facsimile or
electronic counterparts, each of which shall be an original and all of which
constitute one and the same instrument.

Section 6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Maryland without regard to conflict of
laws principles.

 

1



--------------------------------------------------------------------------------

Section 7. Necessary Authorization. Each Party represents and warrants that it
has the necessary corporate and/or legal authority to enter into this Amendment
and that individuals executing this Amendment have been duly authorized to do so
and that such execution creates a valid, binding, and legally enforceable
obligation of each Party.

[signatures follow on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered as of the date first above written.

 

MHI HOSPITALITY CORPORATION By:  

/s/ David R. Folsom

Name:   David R. Folsom Title:   President EXECUTIVE By:  

/s/ Andrew M. Sims

Name:   Andrew M. Sims Title:   Chief Executive Officer

 

3